         Case 1:90-cr-00913-LAP Document 584 Filed 05/26/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 26, 2021


BY ECF
Honorable Loretta A. Preska
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Timothy Frazier, 90-CR-00913 (LAP)

Dear Judge Preska:

        The Government writes to respectfully request a 30-day extension of the deadline to
respond to the defendant’s motion to reduce his sentence pursuant to Title 18, United States Code,
Section 3582(c)(2) & 3006A. (Dkt. No. 582). The Government’s response is currently due on
June 1, 2021. (Dkt. No. 583). This is the first request for an extension.

        The defendant argues in his motion that he is eligible for a sentence reduction based on
amendments that the United States Sentencing Commission has made to the sentencing ranges
applicable to certain cocaine base offenses. (Dkt. No. 582 at 3). The Government is conducting a
thorough review of the record in this case to determine whether the defendant is eligible for any
sentence reductions. As part of that review, the Government hopes to review both the Presentence
Investigation Report (“PSR”) and the transcript of the defendant’s sentencing hearing.

         As the Court knows based on briefing from June 2020, the PSR and sentencing transcript
may be located with the physical records from this case at the Federal Records Center (“FRC”).
(Dkt. No. 565). In June of last year, the FRC was responding only to emergency requests for
documents. The Government understands that the FRC is now honoring additional requests for
documents, but that those requests may be delayed because of COVID-19-related staffing
reductions at the FRC. In light of the defendant’s motion, the Government has requested paper
files from the FRC so that the Government may identify and review the PSR and transcript if they
are available. Given the volume of documents and the limitations on how many boxes of
documents may be ordered at any given time, the Government anticipates that this review will
continue past the June 1, 2021 response deadline. The Government also expects that it may be
able to complete this review and provide a response to the defendant’s motion within 30 days of
the original deadline.
         Case 1:90-cr-00913-LAP Document 584 Filed 05/26/21 Page 2 of 2

                                                                                        Page 2


       For the reasons stated above, the Government respectfully requests a 30-day extension of
the deadline to respond to the defendant’s motion, and a corresponding extension of time for the
defendant’s reply, which would set the Government’s response due by July 1 and the defendant’s
reply by July 22.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: /s/ Brandon D. Harper
                                            Brandon D. Harper
                                            Assistant United States Attorney
                                            (212) 637-2209

cc: Timothy Frazier (via U.S. Mail)




      The extension requested above--which Mr.
      Frazier opposes, (see dkt. no. 585)--is
      GRANTED. The Clerk of the Court shall
      mail a copy of this order to Mr. Frazier.

      SO ORDERED.

      Dated:         May 27, 2021
                     New York, New York


      ________________________________
      LORETTA A. PRESKA, U.S.D.J.
